Citation Nr: 0108487	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death including dependents' educational assistance 
under Title 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from May 1974 to April 1980.  
The veteran died in December 1998 and the claimant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In a December 1998 statement the claimant indicated a belief 
that the veteran should have been awarded a temporary total 
rating from October 1998 until his death.  The United States 
Court of Appeals for Veterans Claims (Court) noted that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the Board.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should determine whether the  claim of entitlement to 
a temporary total rating for purposes of accrued benefits has 
been addressed.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the veteran's death certificate indicates that his death 
occurred at the Emergency Room of the Huntsville Hospital on 
December 3, 1998.  A hospital discharge summary from the 
Huntsville Hospital System reflects that the veteran was 
discharged from that facility on December 2, 1998.  The 
record does not reflect that an attempt has been made to 
obtain records relating to the veteran's emergency room care 
on December 3, 1998, at the Huntsville Hospital.

The reports of autopsy and amended autopsy indicate that 
despite the presence of a coronary artery thrombus the 
mechanism of death was thought to be most likely due to 
myocardial ischemia.  At the time of the veteran's death, 
service connection was in effect for lumbar instability with 
radiculopathy, postoperative with fasciotomy and lumbar 
fusion at L4-5, evaluated as 60 percent disabling.  The 
claimant has submitted letters from private health care 
providers addressing a relationship between the veteran's 
service-connected low back disability and his death as well 
as addressing a relationship between coronary artery disease 
and the veteran's active service.

In light of the foregoing, the appeal is REMANDED to the RO 
for the following:

1.  After obtaining any necessary 
authorization the RO should attempt to 
obtain records relating to care of the 
veteran on December 3, 1998, at the 
Huntsville Hospital Emergency Room.

2.  The claims folder should be reviewed 
by an appropriate VA physician for the 
purpose of obtaining an opinion regarding 
any etiology between the veteran's 
service-connected disability and his 
death or between his active service and 
his death.  The claims folder must be 
made available for review and the 
physician's report should reflect that 
such review was accomplished.  Based on a 
review of the evidence, the physician is 
requested to provide opinions on the 
following: (1) whether it is at least as 
likely as not that the veteran's 
cardiovascular disability existed during 
his active service, within one year of 
discharge from his active service in 
April 1980, or was otherwise related to 
his active service; (2) whether it is at 
least as likely as not that the veteran's 
cardiovascular disability was proximately 
due to or the result of or had been 
chronically worsened by the veteran's 
service-connected low back disability; or 
(3) whether it is at least as likely as 
not that the veteran's service-connected 
low back disability either: (a) caused or 
contributed substantially or materially 
to cause death; (b) resulted in 
debilitating effects and general 
impairment of health to an extent that 
rendered the veteran materially less 
capable of resisting the effects of other 
disease that primarily caused death; or 
(c) were of such a severity as to have 
had a material influence in accelerating 
the veteran's death.  A complete 
rationale for any opinion offered should 
be given.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the claimant and 
the claimant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the claimant unless she is otherwise 
notified.  The claimant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



